On rehearing, Judgr ment modified. See journal entry.
It is ordered and adjudged by this court that the judgment heretofore ehtered in this cause be, and the same hereby is, modified in this to-wit: That that,part of the former judgment of this; court ordering and adjudging, “that defendant in'error pay the costs in this court and in the courts below” be, .and,the s.ame hereby, is, opened up.and*set aside; and it,.is. now ordered and adjudged-.that said defendant in error pay the costs in this court in this action,-and in the court, of common pleas and all other costs in the circuit court of Pelaware county, except the costs in said court in the former error proceedings heretofore ordered and .adjudged by that court, to be paid by the plaintiff in error, and which judgment of the, circuit.court in that behalf was final in that error proceedings and is still unre.versed and unsatisfied.
It is further ordered and, adjudged that all the rest and residue of said judgment entered by this court on.the 7th day of October, 1913 [88, Ohio St., 629], in connection with this modification and as a part thereof be, and remain, the judgment of this court in this cause.
Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, )j., concur.